 

Exhibit 10.17e

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

OMNIBUS AMENDMENT No. 3

THIS OMNIBUS AMENDMENT No. 3, dated December 16, 2015 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”), by and among
the parties hereto: (1) the Note Purchase Agreement, dated January 9, 2015 (as
amended by Omnibus Amendment, dated June 25, 2015 (“Amendment No. 1”), by and
among the parties thereto and by Omnibus Amendment No. 2, dated September 30,
2015 (“Amendment No. 2”, and together with Amendment No. 1, the “Amendments”) by
and among the parties thereto, the “Note Purchase Agreement”), by and among FTE
Solar I LLC, as issuer (the “Issuer”), SolarCity Finance Company, LLC, as
originator (in such capacity, the “Originator”) and as servicer (in such
capacity, the “Servicer”), SolarCity Corporation, as parent (“SolarCity”) and as
manager (in such capacity, the “Manager”), the Purchasers (as defined in the
Transaction Documents) and Funding Agents (as defined in the Transaction
Documents) from time to time party thereto and Credit Suisse AG, New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”);
(2) the Indenture, dated as of January 9, 2015 (as amended by the Amendments,
the “Indenture”), by and among the Issuer and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”); (3) the Sale and Contribution
Agreement, dated as of January 9, 2015 (as amended by the Amendments, the “Sale
and Contribution Agreement”), by and between the Originator and the Issuer; (4)
the Management Agreement, dated as of January 9, 2015 (as amended by the
Amendments, the “Management Agreement”), by and among the Issuer, the Manager
and the Administrative Agent; (5) the Servicing Agreement, dated as of January
9, 2015 (as amended by the Amendments, the “Servicing Agreement”), by and among
the Issuer, the Servicer and the Administrative Agent; (6) the Manager/Servicer
Transition Agreement, dated as of January 9, 2015 (as amended by the Amendments,
the “Manager/Servicer Transition Agreement”), by and among the Issuer, the
Manager, the Servicer, the Indenture Trustee, the Administrative Agent and U.S.
Bank National Association, as transition service provider (in such capacity, the
“Transition Service Provider”); (7) the Custodial Agreement, dated as of June
25, 2015 (as amended by Amendment No. 2, the “Custodial Agreement”), by and
among Deutsche Bank National Trust Company (the “Custodian” and together with
the Issuer, the Originator, the Servicer, SolarCity, the Manager, the
Purchasers, the Funding Agents, the Administrative Agent, the Indenture Trustee,
and the Transition Service Provider, the “Transaction Parties”), the Indenture
Trustee, the Administrative Agent and the Issuer; (8) the Parent Guaranty, dated
as of January 9, 2015 (as amended by the Amendments, the “Guaranty”), made by
SolarCity in

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

favor of the Issuer, the Indenture Trustee and the Administrative Agent; and (9)
any other ancillary documents, agreements, supplements and/or certificates
entered into or delivered in connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to (i) amend the Standard Definitions
attached or incorporated into each of the Transaction Documents (the “Standard
Definitions”), (ii) amend the Note Purchase Agreement as set forth herein and
(iii) amend the Indenture as set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01.Amendment to the Standard Definitions

(a)The following definitions shall replace the corresponding definitions in the
Standard Definitions:

““Amendment Up-Front Fee” shall have the meaning set forth in the applicable fee
letter.”

““Class A Facility Limit” means, on any date of determination, the sum of the
Purchaser Commitment Amounts with respect to each of the Purchaser Groups and
the Non-Conduit Committed Purchasers holding Class A Notes on such date.  On the
Amendment Closing Date, the Class A Facility Limit is $200,000,000.”  

““Class A Facility Limit Increase” means $40,000,000.”  

““Class A Usage Fees” means, with respect to any Purchaser Group or any
Non-Conduit Committed Purchaser holding a Class A  Notes, the sum of :

(i) the product of: (A) the applicable Class A Applicable Margin, (B) its
portion of the average daily Purchaser Invested Amount which is less than or
equal to $160,000,000 during the related Interest Accrual Period, and (C)  the
number of days in such Interest Accrual Period, divided by 360; and

(ii) the product of: (A) the applicable Class A Applicable Margin, (B) its
portion of the average daily Purchaser Invested Amount which is in excess of
$160,000,000 during the related Interest Accrual Period, and (C)  the number of
days in such Interest Accrual Period, divided by 360.”

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

““Excluded Loan Balance” means, as of any date of determination following the
Ramp-Up Period, the sum of the following:

(i)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest State Concentration exceeds [***]% of the Aggregate Discounted Solar
Asset Balance; plus

(ii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Three State Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(iii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Five County Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(iv)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Ten County Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(v)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Utility District Concentration exceeds [***]% of the Aggregate
Discounted Solar Asset Balance; plus

(vi)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Three Utility District Concentration exceeds [***]% of the Aggregate
Discounted Solar Asset Balance; plus

(vii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the initial Solar Loan Balance is greater
than $[***] exceeds [***]% of the Aggregate Discounted Solar Asset Balance; plus

(viii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related PV System is comprised of used
(but undamaged) parts and materials and the related Obligor has accepted and
acknowledged that such PV System has used parts and materials exceeds [***]% of
the Aggregate Discounted Solar Asset Balance; plus

(ix)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor's Loan Balance

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

exceeds the lessor of (a) [***]% of the aggregate Commitments with respect to
the Class A Notes and (b) the U.S. dollar equivalent of [***] Swiss Francs.

During the Ramp-Up Period, the Excluded Loan Balance shall be equal to $[***].”

““Fee Letter” means, as the context shall require, the (i) Fee Letter among the
Issuer, FinCo, SolarCity, each Purchaser, the Administrative Agent, each Funding
Agent and Non- Conduit Committed Purchaser relating to the Up-Front Fees and
(ii) Fee Letter among the Issuer, FinCo, SolarCity and the Structuring Agent
relating to the Structuring Fee, in each case, as may be amended, restated or
otherwise modified from time to time.”

 

““Unused Fees” means (i) with respect to any Class A Noteholder, the sum of:

 

(a) the product of:

 

(1) the Unused Rate; and

 

(2) the excess of (A) its portion of the average daily Purchaser Commitment
Amount which is less than or equal to $[***] during the related Interest Accrual
Period over (B) its portion of the average daily Purchaser Invested Amount which
is less than or equal to $[***] during the related Interest Accrual Period; and

(3) the number of days in such Interest Accrual Period, divided by 360; plus

(b) the product of:

 



(1) the Amendment Unused Rate; and

(2) the excess of (x) its portion of the average daily Purchaser Commitment
Amount in excess of $[***] during the related Interest Accrual Period over (y)
its portion of the average daily Purchaser Invested Amount which is in excess of
$[***] during the related Interest Accrual Period; and

(3) the number of days in such Interest Accrual Period, divided by 360; and

(ii) with respect to any Class B Noteholder, the product of:

(a) the Unused Rate; and

(b) the excess of (x) its average daily Purchaser Commitment Amount during the
related Interest Accrual Period over (y) its average daily Purchaser Invested
Amount during the related Interest Accrual Period; and

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(c) the number of days in such Interest Accrual Period, divided by 360.”   

The following definitions shall be added to the Standard Definitions in the
appropriate alphabetical order:

““Amended Notes” means the Solar Loan Backed Variable Funding Notes, Class A of
up to $160,000,000 in Outstanding Note Balance and the Solar Loan Backed
Variable Funding Notes, Class B of up to $40,000,000 in Outstanding Note Balance
issued pursuant to the Indenture.”

““Amendment Closing Date” means December 16, 2015.”  

““Amendment Unused Rate” shall have the meaning set forth in the applicable Fee
Letter.”  

Section 1.02Amendment to the Note Purchase Agreement

(a)  Section 6.7 of the Note Purchase Agreement is hereby amended by deleting it
in its entirety and replacing it as follows:

“Binding Effect; Assignment.  

(a)This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns, except that the Issuer
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and the
Purchasers, and any assignment by the Issuer in violation of this Section 6.7
shall be null and void.  

(b)Notwithstanding anything to the contrary in the first sentence of this
Section 6.7, any Purchaser may at any time, without the consent of the
Administrative Agent, assign all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank; provided, however, that no
such assignment or pledge shall release the transferor Purchaser from its
obligations hereunder.  Each Purchaser may assign to one or more banks or other
entities all or any part or portion of, or may grant participations to one or
more banks or other entities in all or any part or portion of its rights and
obligations hereunder (including, without limitation, its Commitment, its Notes
or its Increases); provided, however, that each such assignment (a) shall be in
form and substance acceptable to the Administrative Agent, (b) during the
Revolving Period, shall, unless such assignee is a branch or wholly owned
subsidiary of Credit Suisse AG or a commercial paper conduit as to which Credit
Suisse AG, or a branch or wholly owned subsidiary thereof, provides a full
liquidity and/or credit facility, be approved by the prior written consent of
the Issuer (such consent not to be unreasonably withheld or delayed), and (c)
shall be to a bank or other financial institution which is acceptable to the
Administrative Agent in its sole discretion.

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(c)Any Purchaser may, without the consent of the Issuer, sell participation
interests in its Increases and obligations hereunder; provided, however, that
after giving effect to the sale of such participation, such Purchaser’s
obligations hereunder and rights to consent to any waiver hereunder or amendment
hereof shall remain unchanged, such Purchaser shall remain solely responsible to
the other parties hereto for the performance of such obligations, all amounts
payable to such Purchaser hereunder and all rights to consent to any waiver
hereunder or amendment hereof shall be determined as if such Purchaser had not
sold such participation interest, and the Issuer and the Administrative Agent
shall continue to deal solely and directly with such Purchaser and not be
obligated to deal with such participant.  

(d)Upon, and to the extent of, any assignment (unless otherwise stated therein)
made by any Purchaser hereunder, the assignee or purchaser of such assignment
shall be a Purchaser under Section 6.7(b) for all purposes of this
Agreement.  Without limiting the foregoing, each assignee and each purchaser of
an assignment or participation shall, to the fullest extent permitted by law,
have the same rights and benefits hereunder with respect to the rights and
benefits so assigned or participated as it would have if it were a Purchaser
hereunder.”

(b) Section 6.8(a) of the Note Purchase Agreement is hereby amended by deleting
in its entirety and replacing it as follows:

“The parties, their Affiliates and each of their respective members,
stockholders or representatives hereto agree to maintain the confidentiality of
this Agreement, the Notes, the Fee Letters, the other Transaction Documents and
all other related confidential documents and drafts thereof, including research
studies, proprietary technology, trade secrets, know-how, market studies and
forecasts, competitive analyses, pricing policies, the substance of agreements
with customers and others, marketing arrangements, customer lists and other
documents embodying such confidential information (collectively, the
“Confidential Information”) and agree not to disclose Confidential Information
in communications with third parties (other than its employees, accountants,
auditors, agents, advisors, shareholders or counsel (collectively,
“Representatives”); provided, however, that Confidential Information may be
disclosed to third parties to the extent such disclosure is (i) required in
order to comply with any applicable law, order, regulation or ruling, (ii)
required or requested in response to any summons or subpoena or in connection
with any litigation, (iii) requested by any regulatory authority (including any
self-regulatory authority), (iv) provided to any Alternate Purchaser or any
prospective Purchaser (including any provider of credit support in the form of
credit default swap or surety bond or otherwise) or to any rating agency
providing a rating for the Related Commercial Paper or for any Class of Notes or
for purposes of calculating a Purchaser’s regulatory capital requirements, if
any, or to any nationally recognized statistical rating organization to whom any
part of such information is required to be disclosed, pursuant to the terms of
the Securities

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exchange Act of 1934 or any rules (including Rule 17g-5) and regulations
promulgated thereunder, provided that the Administrative Agent, each Funding
Agent and each Purchaser, as applicable, inform such person that such
information is sensitive, proprietary and confidential information or (v)
provided to (A) one or more bank or other entities granted participations under
this Agreement or (B) any Hedge Counterparty, provided, however, that such
participant or Hedge Counterparty, as the case may be, agrees to be subject to a
nondisclosure agreement which incorporates the confidentiality provisions in
this Section 6.8(a).  If a party or any of its Affiliates, respective members,
stockholders or representatives becomes compelled or requested by legal or
administrative process to disclose any Confidential Information, such party
shall, to the extent permitted by Applicable Law and practicable, provide the
other party with prompt notice; it being understood that the other party may
seek a protective order or other appropriate remedy. With respect to the
information so compelled or requested to be disclosed, the first Party shall,
and shall cause such Affiliate or such stockholder, member, Subsidiary or
Representative to, furnish only that portion of such information that it is
advised is legally required or requested to be furnished and shall exercise
reasonable efforts, at the expense of the party whose Confidential Information
is being disclosed, to obtain reliable assurance that confidential treatment
will be accorded such information, provided, however, that failure to obtain
such assurance will not diminish the right of each Funding Agent, each
Purchaser, the Administrative Agent or any of their Representatives to comply
with such request or requirement, as set forth in this Section 6.8(a), without
penalty hereunder.  Notwithstanding the foregoing, (i) each Conduit shall be
permitted to disclose Solar Loan performance information and details concerning
the structure of the facility contemplated hereby and by the Indenture and the
Servicing Agreement, in summary form and in a manner not identifying the Issuer,
to the related Alternate Purchaser, to prospective investors in Related
Commercial Paper, and (ii) the Administrative Agent, each Funding Agent and each
Purchaser (each, a “Recipient”) shall have no obligation of confidentiality in
respect of any information which (v) may be generally available to the public or
becomes available to the public through no fault of theirs, (w) was rightfully
known to the Recipient or was rightfully in such Recipient’s possession prior to
the date of such disclosure, (x) becomes available to the Recipient from a third
party unless to the Recipient’s knowledge such third party acquired such
information from the Issuer and is in breach of an obligation of confidentiality
to the Issuer, (y) has been approved for release by written authorization of the
Issuer or (z) has been independently developed or acquired by the Recipient.”

(c) Schedule I to the Note Purchase Agreement shall be amended by deleting the
same in its entirety and replacing it with the Schedule I attached hereto as
Exhibit A.

Section 1.03.Amendment to the Indenture

(a)Section 2.01(d) of the Indenture is hereby amended by deleting in its
entirety and replacing it as follows:

7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“The Aggregate Outstanding Note Balance of the Notes that may be executed by the
Issuer and authenticated and delivered by the Indenture Trustee and Outstanding
at any given time under this Indenture is limited to the Facility Limit and the
Outstanding Note Balance of the Class A Notes and the Class B Notes is limited
to $200,000,000 and $40,000,000, respectively.  The outstanding principal amount
of a Note held by any single Purchaser Group is limited to the Purchaser
Commitment Amount for such Purchaser Group.”

(b)Section 2.01 of the Indenture is hereby amended by adding the following:

“(h)Execution, Authentication, Delivery and Dating.  The Amended Notes are
hereby cancelled.  The Issuer shall issue the Notes as set forth herein and the
Holders of the Amended Notes shall exchange their cancelled Amended Notes for
Notes issued hereby.  The Indenture Trustee acknowledges receipt of the Amended
Notes in connection with the authentication and delivery of the Notes.”

(c)Exhibit A-1 to the Indenture is hereby amended by deleting in its entirety
and replacing it with the Exhibit A-1 attached hereto as Annex I.

(d)Exhibit A-2 to the Indenture is hereby amended by deleting in its entirety
and replacing it with the Exhibit A-2 attached hereto as Annex II.

Section 1.04. Representations and Warranties

SolarCity, the Originator, the Manager, the Servicer and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this Amendment: (a) except for the representation of the
Originator set forth in Section 6(b) of the Sale and Contribution Agreement, the
representations and warranties set forth in each of the Transaction Documents by
each of SolarCity, the Originator, the Manager, the Servicer and the Issuer are
true and correct in all material respects on and as of the date hereof, with the
same effect as though made on and as of such date (except to the extent that any
representation and warranty expressly relates to an earlier date, then such
earlier date), (b) on the date hereof, no Default has occurred and is
continuing, (c) since September 30, 2015, there has not been a material adverse
change with respect to the business or operations of any of the Issuer, the
Originator, the Servicer the Manager or the Parent, in each case that would
materially inhibit such Person’s ability to perform its respective obligations
under the Transaction Documents to which it is a party, (d) the execution,
delivery and performance of this Amendment in accordance with its terms and the
consummation of the transactions contemplated hereby by any of them do not and
will not (i) require any consent or approval of any Person, except for consents
and approvals that have already been obtained, (ii) violate any applicable law,
or (iii) contravene, conflict with, result in a breach of, or constitute a
default under their organization documents, as the same may have been amended or
restated, or contravene, conflict with, result in a breach of or constitute a
default under (with or without notice or lapse of time or both) any indenture,
agreement or other instrument, to which such entity is a party or by which it or
any of its properties or assets may be bound, and (e) for

8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

purposes of determining withholding taxes imposed under the Sections 1471
through 1474 of the US Internal Revenue Code (“FATCA”), the Transaction Parties
shall treat  this Amendment as a modification that is not a “material
modification” under Treasury Regulation section 1.1471-2(b)(2)(iv).  The Issuer
agrees to provide to the Indenture Trustee prompt written notice of any material
modification of the Notes (for FATCA purposes) of which it becomes aware. The
Indenture Trustee shall assume that no material modification for FATCA purposes
has occurred regarding the Notes, unless the Indenture Trustee receives written
notice of such modification from the Issuer or the Internal Revenue Service.

Section 1.05.References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 1.06.Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 1.07.Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 1.08.Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 1.09.Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.  

Section 1.10.Successors and Assigns.

9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 1.11No Bankruptcy Petition.

(a)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.  The provisions of this Section 1.11(a) shall
survive the termination of this Amendment.

(b)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.  The provisions of this
Section 1.11(b) shall survive the termination of this Amendment.

 

[Signature pages follow]

 

10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

FTE SOLAR I LLC, as Issuer

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: President

 

 

 

SOLARCITY CORPORATION,
as Parent

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Servicer

 

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Originator

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY CORPORATION, as Manager

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee

 

By: /s/ Andrea J. Friesen
Name: Andrea J. Friesen
Title: Vice President

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Transition Service Provider

 

By: /s/ Deborah J. Franco
Name: Deborah J. Franco
Title: Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Vice President

 

By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Alternate Purchaser

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Authorized Signatory

 

By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Authorized Signatory

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Funding Agent

 

By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Vice President

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Vice President

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

GIFS CAPITAL COMPANY, LLC
as a Conduit  

 

By: /s/ Thomas J. Irvin
Name: Thomas J. Irvin

Title: Manager

 

 

 

CREDIT SUISSE SECURITIZED PRODUCTS MASTER FUND, LTD.,

as a Non-Conduit Committed Purchaser

 

By: Credit Suisse Asset Management, LLC, in its capacity as investment manager

 

By: /s/ Mark Barres
Name: Mark Barres
Title: Authorized Signatory

 

By: /s/ Sean Keating
Name: Sean Keating
Title: Authorized Signatory

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian and solely with respect to
the Custodial Agreement

 

By: /s/ Christopher Corcoran
Name: Christopher Corcoran
Title: Director

 

By: /s/ Kara Hernandez
Name: Kara Hernandez
Title: Associate

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE I

 

Conduit or Non-Conduit Committed Purchaser

 

 

Class

 

Alternate Purchaser

 

 

Funding Agent

 

Commitment Percentage

 

Purchaser
Commitment Amount

GIFS Capital Company, LLC (Conduit)

A

Credit Suisse AG, Cayman Islands Branch

Credit Suisse AG, New York Branch

83%

$200,000,000

Credit Suisse Securitized Products Master Fund, Ltd. (Non-Conduit Committed
Purchaser)

B

N/A

N/A

17%

$40,000,000

 

 




 

A-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ANNEX I

Exhibit A-1

Form of Class A Note

Note Number:  [__]

THIS VARIABLE FUNDING NOTE (this "Note") WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE
SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY SECTION 4(A)(2) THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT, SUBJECT TO
SUCH EXCEPTIONS AS ARE PROVIDED IN THE INDENTURE FOR HOLDERS THAT ARE CONDUITS,
(1) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
MINIMUM DENOMINATIONS OF $1,000,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) TO THE ISSUER OR ANY AFFILIATE (AS SUCH TERM IS
DEFINED IN RULE 144 UNDER THE SECURITIES ACT) THEREOF, (II) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (III) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (OTHER
THAN PURSUANT TO RULE 144A); PROVIDED THAT, IF THE ISSUER OR THE INDENTURE
TRUSTEE SO REQUESTS, THE TRANSFEROR SHALL DELIVER AN OPINION OF COUNSEL,
CERTIFICATES AND OTHER INFORMATION REASONABLY ACCEPTABLE TO THE ISSUER AND THE
INDENTURE TRUSTEE TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
REQUIREMENTS OF THE SECURITIES ACT; AND, IN EACH OF CASE (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTION, AND (2) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (1) ABOVE.

Sections 2.07 and 2.08 of the Indenture contain further restrictions on the
transfer and resale of this Note.  Each Transferee of this Note, by acceptance
hereof, is deemed to have accepted this Note subject to the foregoing
restrictions on transferability.

Each Noteholder, by its acceptance of this Note, covenants and agrees that such
Noteholder shall not, prior to the date that is one year and one day after the
termination of the Indenture, acquiesce, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or governmental authority for the
purpose

 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

of commencing or sustaining a case against the Issuer under any federal or State
bankruptcy, insolvency, reorganization or similar law or appointing a receiver,
liquidator, assignee, indenture trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

The principal of this Note is payable in installments as set forth
herein.  Accordingly, the outstanding principal amount of this Note at any time
may be less than the amount shown on the face hereof.  Any person acquiring this
security may ascertain its current principal amount by inquiry of the Indenture
Trustee.

FTE Solar I, LLC
Solar Loan Backed Variable Funding Notes
Class A Note

NOTE

Registered Owner: Credit Suisse AG, New York Branch

Principal Balance: Up to the Holder’s Purchaser Group’s Percentage of the Class
A   Facility  Limit ("Maximum Class A Note Balance")

Date: January 9, 2015

Maturity Date: January 20, 2017

This Certifies That FTE Solar I, LLC, a Delaware limited liability company
(hereinafter called the "Issuer"), which term includes any successor entity
under the Indenture, dated as of January 9, 2015 (the "Indenture"), between the
Issuer and U.S. Bank National Association, as indenture trustee (together with
any successor thereto, hereinafter called the "Indenture Trustee"), for value
received, hereby promises to pay to the Registered Owner named above or
registered assigns, subject to the provisions hereof and of the Indenture,
(A) the Class A Interest Distribution Amount defined in the Indenture, on each
Payment Date beginning in February 2015 (or, if such day is not a Business Day,
the next succeeding Business Day), and (B) principal on each Payment Date in the
manner and subject to the Priority of Payments as set forth in the Indenture;
provided, however, that the Notes are subject to prepayment as set forth in the
Indenture.  This note (this "Class A Note") is one of a duly authorized series
of Class A Notes of the Issuer designated as its FTE Solar I, LLC, Solar Loan
Backed Variable Funding Notes, Class A (the "Class A Notes").  The Indenture
authorizes the issuance of up to the Maximum Class A Note Balance of Class A
Notes and up to Maximum Class B Note Balance (as defined in the Class B Notes)
of FTE Solar I, LLC, Solar Loan Backed Variable Funding Notes, Class B (the
"Class B Notes", together with the Class A Notes, the "Notes").  The Indenture
provides that the Notes will be entitled to receive payments in reduction of the
Outstanding Note Balance, in the amounts, from the sources, and at the times
more specifically as set forth in the Indenture.  The Notes are secured by the
Trust Estate (as defined in the Indenture).

 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered.  All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.

The obligation of the Issuer to repay the Notes is a limited, nonrecourse
obligation secured only by the Trust Estate.  All payments of principal of and
interest on the Class A Notes shall be made only from the Trust Estate, and each
Holder hereof, by its acceptance of this Class A Note, agrees that it shall be
entitled to payments solely from such Trust Estate pursuant to the terms of the
Indenture.  The actual Outstanding Note Balance on this Class A Note may be less
than the principal balance indicated on the face hereof.  The actual Outstanding
Note Balance on this Class A Note at any time may be obtained from the Indenture
Trustee.

With respect to payment of principal of and interest on the Class A Notes, the
Indenture provides the following:

(a)Until fully paid, principal payments on the Class A Notes will be made on
each Payment Date in an amount, at the time, and in the manner provided in the
Indenture.  The Outstanding Note Balance of each Class A Note shall be payable
no later than the Maturity Date thereof unless the Outstanding Note Balance of
such Class A Note becomes due and payable at an earlier date pursuant to the
Indenture, and in each case such payment shall be made in an amount and in the
manner provided in the Indenture.

(b)The Class A Notes shall bear interest on the Outstanding Note Balance of the
Class A Notes and accrued but unpaid interest thereon, at the applicable Cost of
Funds plus the applicable Class A Usage Fees.  The Class A Interest Distribution
Amount shall be payable on each Payment Date to the extent that the Collection
Account then contains sufficient amounts to pay such Class A Interest
Distribution Amount pursuant to Section 5.05 of the Indenture.  The Class A
Interest Distribution Amount will accrue on the basis of a 360-day year
consisting of twelve 30-day months.

All payments of interest and principal on the Class A Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class A Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture.  All reductions in the Outstanding Note
Balance of a Class A Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class A Note and of any Class A Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class A Note.

The Maturity Date of the Notes is the Payment Date in January 2017 unless the
Notes are earlier prepaid in whole or accelerated pursuant to the
Indenture.  The Indenture Trustee shall pay to each Class A Noteholder of record
on the preceding Record Date either (i) by wire transfer, in immediately
available funds to the account of such Class A Noteholder at a bank or other
entity having appropriate facilities therefor, if such Class A Noteholder shall
have provided

 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

to the Indenture Trustee appropriate written instructions at least five Business
Days prior to the related Payment Date (which instructions may remain in effect
for subsequent Payment Dates unless revoked by the Class A Noteholder), or
(ii) if not, by check mailed to such Class A Noteholder at the address of such
Class A Noteholder appearing in the Note Register, the amounts to be paid to
such Class A Noteholder pursuant to such Class A Noteholder's Notes.

The Class A Notes shall be subject to voluntary prepayment at the option of the
Issuer in the manner and subject to the provisions of the Indenture.  Whenever
by the terms of the Indenture, the Indenture Trustee is required to prepay the
Class A Notes, and subject to and in accordance with the terms of Article 6 of
the Indenture, the Indenture Trustee shall give notice of the prepayment in the
manner prescribed by the Indenture.

Subject to certain restrictions contained in the Indenture, (i) the Class A
Notes are issuable in the minimum denomination of $1,000,000 and integral
multiples of $1,000 in excess thereof (provided, that one Class A Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class A Notes may be exchanged for a like
aggregate principal amount of Class A Notes of authorized denominations of the
same maturity.

The final payment on any Note shall be made only upon presentation and surrender
of the Note at the Corporate Trust Office of the Indenture Trustee.

The Class A Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.

The Class A Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes.  Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.

All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.

Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.07 and 2.08 of the
Indenture.  A Noteholder may not sell, offer for sale, assign, pledge,
hypothecate or otherwise transfer or encumber all or any part of its interest in
the Class A Notes except pursuant to an effective registration statement
covering such transaction under the Securities Act of 1933, as amended, and
effective qualification or registration under all applicable State securities
laws and regulations or under an exemption from registration under said
Securities Act and said State securities laws and regulations.

 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

In addition, each Person who has or who acquires any Ownership Interest in a
Class A Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture.  Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class A Notes, each Person who
has or acquires an Ownership Interest in a Class A Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States.  This covenant shall survive the termination
of the Indenture.

Before the due presentment for registration of transfer of this Class A Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class A Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class A
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.

The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee with the
consent of the Administrative Agent and compliance with certain other
conditions.  Any such consent by the Administrative Agent, at the time of the
giving thereof, of this Class A Note (or any one or more Predecessor Notes)
shall be conclusive and binding upon such Holder and upon all future Holders of
this Class A Note and of any Class A Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A Note.

The Class A Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate.  None of the Issuer, the
Originator, the Manager, the Servicer, the Transition Service Provider, the
Parent, the Custodian, the Paying Agent, the Note Registrar, the Indenture
Trustee in its individual capacity or in its capacity as Indenture Trustee, nor
any of their respective Affiliates, agents, partners, beneficiaries, officers,
directors, stockholders, stockholders of partners, employees or successors or
assigns, shall be personally liable for any amounts payable, or performance due,
under the Notes or the Indenture.  Without limiting the foregoing, each Holder
of any Class A Note by its acceptance thereof, and the Indenture Trustee, shall
be deemed to have agreed (i) that it shall look only to the Trust Estate  to
satisfy the Issuer's obligations under or with respect to a Class A Note or the
Indenture, including but not limited to liabilities under Article 5 of the
Indenture and liabilities arising (whether at common law or equity) from
breaches by the Issuer of any obligations, covenants and agreements herein or,
to the extent enforceable, for any violation by the Issuer of applicable State
or federal law or regulation, provided that, the Issuer shall not be relieved of
liability hereunder with respect to any misrepresentation in the Indenture or
any Transaction Document, or fraud, of the Issuer, and (ii) to waive any rights
it may have to obtain a deficiency or other monetary judgment against either the
Issuer or any of its principals, directors, officers, beneficial owners,
employees or

 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

agents (whether disclosed or undisclosed) or their respective assets (other than
the Trust Estate).  The foregoing provisions of this paragraph shall not
(i) prevent recourse to the Trust Estate or any Person (other than the Issuer)
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate, (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Class A Notes or
secured by the Indenture, but the same shall continue until paid or discharged,
or (iii) prevent the Indenture Trustee from exercising its rights with respect
to the Grant, pursuant to the Indenture, of the Issuer's rights under the
Transaction Documents.  It is further understood that the foregoing provisions
of this paragraph shall not limit the right of any Person to name the Indenture
Trustee in its capacity as Indenture Trustee under the Indenture or the Issuer
as a party defendant in any action or suit or in the exercise of any remedy
under the Notes or the Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced.  It is expressly understood that all such liability is
hereby expressly waived and released to the extent provided herein as a
condition of, and as a consideration for, the execution of the Indenture and the
issuance of the Notes.

The remedies of the Holder of this Class A Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate.  No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set
forth.  At the option of the Class A Noteholder, Class A Notes may be exchanged
for Class A Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.

Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class A Noteholders; (ii) the terms upon which the
Class A Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class A Note that are not defined herein; to all of which the Class A
Noteholders assent by the acceptance of the Class A Notes.

This Class A Note is issued pursuant to the Indenture and it and the Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws (including, without limitation,
§5-1401 and §5-1402 of the General Obligations Law of the State of New York, but
otherwise without giving effect to principles of conflicts of laws).

 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Reference is hereby made to the provisions of the Indenture and such provisions
are hereby incorporated by reference as if fully set forth herein.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class A Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.




 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date set forth below.

FTE Solar I, LLC, as Issuer

 

 

By



 



Name:

 



Title:




 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Indenture Trustee's Certificate of Authentication

This is one of the Class A Notes referred to in the within-mentioned Indenture.

Dated:

U.S. Bank National Association, as Indenture Trustee

 

By



 



Name:

 



Title:




 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

[Form of Assignment]

For Value Received, the undersigned hereby sells, assigns and transfers unto

(Please insert Social Security or Taxpayer Identification number of Assignee)

_______________________________

_______________________________

______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)

______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint

______________________________________________________________________________
Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.

Date:___________________

Signature Guaranteed:

_______________________________________

Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.  The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture Trustee.

 

 




 

ANNEX-I-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ANNEX II

Exhibit A-2

Form of Class B Note

Note Number:  [__]

THIS VARIABLE FUNDING NOTE (this "Note") WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE
SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY SECTION 4(A)(2) THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (1) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM
DENOMINATIONS OF $1,000,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS
THEREOF, AND ONLY (I) TO THE ISSUER OR ANY AFFILIATE (AS SUCH TERM IS DEFINED IN
RULE 144 UNDER THE SECURITIES ACT) THEREOF, (II) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (OTHER THAN
PURSUANT TO RULE 144A); PROVIDED THAT, IF THE ISSUER OR THE INDENTURE TRUSTEE SO
REQUESTS, THE TRANSFEROR SHALL DELIVER AN OPINION OF COUNSEL, CERTIFICATES AND
OTHER INFORMATION REASONABLY ACCEPTABLE TO THE ISSUER AND THE INDENTURE TRUSTEE
TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE REQUIREMENTS OF THE
SECURITIES ACT; AND, IN EACH OF CASE (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (2) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (1) ABOVE.

Sections 2.07 and 2.08 of the Indenture contain further restrictions on the
transfer and resale of this Note.  Each Transferee of this Note, by acceptance
hereof, is deemed to have accepted this Note subject to the foregoing
restrictions on transferability.

Each Noteholder, by its acceptance of this Note, covenants and agrees that such
Noteholder shall not, prior to the date that is one year and one day after the
termination of the Indenture, acquiesce, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or State

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization or similar law or appointing a receiver,
liquidator, assignee, indenture trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

The principal of this Note is payable in installments as set forth
herein.  Accordingly, the outstanding principal amount of this Note at any time
may be less than the amount shown on the face hereof.  Any person acquiring this
security may ascertain its current principal amount by inquiry of the Indenture
Trustee.

The right to payment of principal and interest of this Note is subject to the
right to payment of principal and interest of the Class B Notes as more fully
described in the Indenture referred to herein.

FTE Solar I, LLC
Solar Loan Backed Variable Funding Notes
Class B Note

NOTE

Registered Owner: Credit Suisse Securitized Products Master Fund, Ltd.

Principal Balance: Up to the Holder’s Purchaser Group’s Percentage of the Class
B Facility  Limit ("Maximum Class B Note Balance")

Date: January 9, 2015

Maturity Date: January 20, 2017

This Certifies That FTE Solar I, LLC, a Delaware limited liability company
(hereinafter called the "Issuer"), which term includes any successor entity
under the Indenture, dated as of January 9, 2015 (the "Indenture"), between the
Issuer and U.S. Bank National Association, as indenture trustee (together with
any successor thereto, hereinafter called the "Indenture Trustee"), for value
received, hereby promises to pay to the Registered Owner named above or
registered assigns, subject to the provisions hereof and of the Indenture,
(A) the Class B Interest Distribution Amount as defined in the Indenture, on
each Payment Date beginning in February 2015 (or, if such day is not a Business
Day, the next succeeding Business Day), and (B) principal on each Payment Date
in the manner and subject to the Priority of Payments as set forth in the
Indenture; provided, however, that the Notes are subject to prepayment as set
forth in the Indenture.  This note (this "Class B Note") is one of a duly
authorized series of Class B Notes of the Issuer designated as its FTE Solar I,
LLC, Solar Loan Backed Variable Funding Notes, Class B (the "Class B
Notes").  The Indenture authorizes the issuance of up to the Maximum Class B
Note Balance of Class B Notes and up to the Maximum Class A Note Balance (as
defined in the Class A Notes) of FTE Solar I, LLC, Solar Loan Backed Variable
Funding Notes, Class A (the "Class A Notes", together with the Class B Notes,
the "Notes").  The Indenture provides that the Notes will be entitled to receive
payments in reduction of the Outstanding Note

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Balance, in the amounts, from the sources, and at the times more specifically as
set forth in the Indenture.  The Notes are secured by the Trust Estate (as
defined in the Indenture).

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered.  All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.

The obligation of the Issuer to repay the Notes is a limited, nonrecourse
obligation secured only by the Trust Estate.  All payments of principal of and
interest on the Class B Notes shall be made only from the Trust Estate, and each
Holder hereof, by its acceptance of this Class B Note, agrees that it shall be
entitled to payments solely from such Trust Estate pursuant to the terms of the
Indenture.  The actual Outstanding Note Balance on this Class B Note may be less
than the principal balance indicated on the face hereof.  The actual Outstanding
Note Balance on this Class B Note at any time may be obtained from the Indenture
Trustee.

With respect to payment of principal of and interest on the Class B Notes, the
Indenture provides the following:

(a)Until fully paid, principal payments on the Class B Notes will be made on
each Payment Date in an amount, at the time, and in the manner provided in the
Indenture.  The Outstanding Note Balance of each Class B Note shall be payable
no later than the Maturity Date thereof unless the Outstanding Note Balance of
such Class B Note becomes due and payable at an earlier date pursuant to the
Indenture, and in each case such payment shall be made in an amount and in the
manner provided in the Indenture.

(b)The Class B Notes shall bear interest on the Outstanding Note Balance of the
Class B Notes and accrued but unpaid interest thereon, at the applicable Cost of
Funds plus the applicable Class B Usage Fees.  The Class B Interest Distribution
Amount shall be payable on each Payment Date to the extent that the Collection
Account then contains sufficient amounts to pay such Class B Interest
Distribution Amount pursuant to Section 5.05 of the Indenture.  The Class B
Interest Distribution Amount will accrue on the basis of a 360-day year
consisting of twelve 30-day months.

All payments of interest and principal on the Class B Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class B Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture.  All reductions in the Outstanding Note
Balance of a Class B Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class B Note and of any Class B Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class B Note.

The Maturity Date of the Notes is the Payment Date in January 2017 unless the
Notes are earlier prepaid in whole or accelerated pursuant to the
Indenture.  The Indenture Trustee shall

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

pay to each Class B Noteholder of record on the preceding Record Date either
(i) by wire transfer, in immediately available funds to the account of such
Class B Noteholder at a bank or other entity having appropriate facilities
therefor, if such Class B Noteholder shall have provided to the Indenture
Trustee appropriate written instructions at least five Business Days prior to
the related Payment Date (which instructions may remain in effect for subsequent
Payment Dates unless revoked by the Class B Noteholder), or (ii) if not, by
check mailed to such Class B Noteholder at the address of such Class B
Noteholder appearing in the Note Register, the amounts to be paid to such Class
B Noteholder pursuant to such Class B Noteholder's Notes.

The Class B Notes shall be subject to voluntary prepayment at the option of the
Issuer in the manner and subject to the provisions of the Indenture.  Whenever
by the terms of the Indenture, the Indenture Trustee is required to prepay the
Class B Notes, and subject to and in accordance with the terms of Article 6 of
the Indenture, the Indenture Trustee shall give notice of the prepayment in the
manner prescribed by the Indenture.

Subject to certain restrictions contained in the Indenture, (i) the Class B
Notes are issuable in the minimum denomination of $1,000,000 and integral
multiples of $1,000 in excess thereof (provided, that one Class B Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class B Notes may be exchanged for a like
aggregate principal amount of Class B Notes of authorized denominations of the
same maturity.

The final payment on any Note shall be made only upon presentation and surrender
of the Note at the Corporate Trust Office of the Indenture Trustee.

The Class B Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.

The Class B Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.

All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.

Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.07 and 2.08 of the
Indenture.  A Noteholder may not sell, offer for sale, assign, pledge,
hypothecate or otherwise transfer or encumber all or any part of its interest in
the Class B Notes except pursuant to an effective registration statement
covering such transaction under the Securities Act of 1933, as amended, and
effective qualification or

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

registration under all applicable State securities laws and regulations or under
an exemption from registration under said Securities Act and said State
securities laws and regulations.

In addition, each Person who has or who acquires any Ownership Interest in a
Class B Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture.  Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class B Notes, each Person who
has or acquires an Ownership Interest in a Class B Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States.  This covenant shall survive the termination
of the Indenture.

Before the due presentment for registration of transfer of this Class B Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class B Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class B
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.

The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee with the
consent of the Administrative Agent and compliance with certain other
conditions.  Any such consent by the Administrative Agent, at the time of the
giving thereof, of this Class B Note (or any one or more Predecessor Notes)
shall be conclusive and binding upon such Holder and upon all future Holders of
this Class B Note and of any Class B Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class B Note.

The Class B Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate.  None of the Issuer, the
Originator, the Manager, the Servicer, the Transition Service Provider, the
Parent, the Custodian, the Paying Agent, the Note Registrar, the Indenture
Trustee in its individual capacity or in its capacity as Indenture Trustee, nor
any of their respective Affiliates, agents, partners, beneficiaries, officers,
directors, stockholders, stockholders of partners, employees or successors or
assigns, shall be personally liable for any amounts payable, or performance due,
under the Notes or the Indenture.  Without limiting the foregoing, each Holder
of any Class B Note by its acceptance thereof, and the Indenture Trustee, shall
be deemed to have agreed (i) that it shall look only to the Trust Estate  to
satisfy the Issuer's obligations under or with respect to a Class B Note or the
Indenture, including but not limited to liabilities under Article 5 of the
Indenture and liabilities arising (whether at common law or equity) from
breaches by the Issuer of any obligations, covenants and agreements herein or,
to the extent enforceable, for any violation by the Issuer of applicable State
or federal law or regulation, provided that, the Issuer shall not be relieved of
liability hereunder with respect to any

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

misrepresentation in the Indenture or any Transaction Document, or fraud, of the
Issuer, and (ii) to waive any rights it may have to obtain a deficiency or other
monetary judgment against either the Issuer or any of its principals, directors,
officers, beneficial owners, employees or agents (whether disclosed or
undisclosed) or their respective assets (other than the Trust Estate).  The
foregoing provisions of this paragraph shall not (i) prevent recourse to the
Trust Estate or any Person (other than the Issuer) for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Class B Notes or secured by the Indenture, but the
same shall continue until paid or discharged, or (iii) prevent the Indenture
Trustee from exercising its rights with respect to the Grant, pursuant to the
Indenture, of the Issuer's rights under the Transaction Documents.  It is
further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Indenture Trustee in its capacity as
Indenture Trustee under the Indenture or the Issuer as a party defendant in any
action or suit or in the exercise of any remedy under the Notes or the
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced.  It is
expressly understood that all such liability is hereby expressly waived and
released to the extent provided herein as a condition of, and as a consideration
for, the execution of the Indenture and the issuance of the Notes.

The remedies of the Holder of this Class B Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate.  No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.

The Class B Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set
forth.  At the option of the Class B Noteholder, Class B Notes may be exchanged
for Class B Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.

Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class B Noteholders; (ii) the terms upon which the
Class B Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class B Note that are not defined herein; to all of which the Class B
Noteholders assent by the acceptance of the Class B Notes.

This Class B Note is issued pursuant to the Indenture and it and the Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

determined in accordance with such laws (including, without limitation, §5-1401
and §5-1402 of the General Obligations Law of the State of New York, but
otherwise without giving effect to principles of conflicts of laws).

Reference is hereby made to the provisions of the Indenture and such provisions
are hereby incorporated by reference as if fully set forth herein.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class B Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.




 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date set forth below.

FTE Solar I, LLC, as Issuer

 

By



 



Name:

 



Title:




 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Indenture Trustee's Certificate of Authentication

This is one of the Class B Notes referred to in the within-mentioned Indenture.

Dated:

U.S. Bank National Association, as Indenture Trustee

 

By



 



Name:

 



Title:




 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

[Form of Assignment]

For Value Received, the undersigned hereby sells, assigns and transfers unto

(Please insert Social Security or Taxpayer Identification number of Assignee)

_______________________________

_______________________________

______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)

______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint

______________________________________________________________________________
Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.

Date:___________________

Signature Guaranteed:

____________________________________

Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.  The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture Trustee.

 

 

ANNEX-II-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.